AO 245 B (Rev. 02/ 18)   Judgment in a C1iminal Case
                         Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           W estem District of Arkansas
                                                                            )
                UNITED STATES OF AMERICA                                    )     JUDGMENT IN A CRIMINAL CASE
                                     v.                                     )
                                                                            )
                                                                            )     Case Number:            5: 18CR5008 1-001
                          MIKED. SEENEY                                     )     USM Number:             151 68-010
                                                                            )
                                                                            )     Jack Schisler
                                                                            )     Defendant ·s Attorney

THE DEFE DA T:
IX!   pleaded guilty to count(s)      One ( I) of the Indictment on December 11 , 20 18.

D     pleaded nolo contendere to count(s)
      which was accepted by the court.

D     was found guilty on count(s)
      after a plea of not guilty.

The defendant is adj udicated guilty of these offenses:

Title & Section                       ature of Offense                                                      Offense Ended           Count
2 1 U.S.C. §§ 841(a)(l)             Possession with Intent to Distribute More Than 50 Grams                  09/2 1/20 18             I
and 84 l (b)(l)(B)(viii)            of a Mixture or Substance Containing Methamphetamine




       The defendant is sentenced as provided in pages 2 through          - -7- - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s) - - - - - - - - - - - - - - - D is                     D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and spec ial assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of materia l changes in economi circumstances.




                                                                          Honorable Timothy L. Brooks, United States District Judge
AO 245 B ( Rev . 02/ 18)   Judgment in Crimina l Case
                           Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page --=2=----   or   7
DEFENDANT:                       MIKED. SEENEY
CASE NUMBER:                     5: l 8CR50081-00 I

                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody o f the Federa l Bureau of Prisons to be imprisoned fo r a
 total term of:      seventy-seven (77) months.




     ~ T he court makes the fo llowing recommendations to the Bureau of Prisons:
                1.    The defendant be designated to a facility within the defendant's classification level nearest Philadelphia,
                      Pennsylvania.
                2.    The defendant be allowed the opportunity to participate in RDAP.
                3.    The defendant be screened for any underlying mental health issues and be provided treatment consistent with the
                      screening.
                4.    The defendant be encouraged to acquire his GED while at the Bureau of Prisons.




     ~ The defendant is remanded to the custody of the United States Marshal.

    D     The defe ndant shall surrender to the United States Marshal for this district:

          D    at                                       D   a.m.   D   p.m.        on
          D    as notified by the United States Marshal.

    D     The defendant shall surrender fo r service of sentence at the institution designated by the Bureau of Prisons:
          D    before 2 p.m. on

          D    as notified by the United States Marshal.

          D    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have exec uted this judgment as fo llows:




         Defendant delivered on                                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   U ITED STATES MARSHAL



                                                                              By
                                                                                                DEPUTY U ITED STATES MARS HAL
 AO 245B ( Rev. 02/18) Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment- Page _ _
                                                                                                                         3_      of        7
· DEFENDANT:                MIKED. SE ENEY
 CASE NUMBER:               5: l 8CR5008 l -00 I
                                                        SUPERVISED RELEASE

 Upo n release fro m imprisonment, yo u will be on supervised re lease for a tenn of: four (4) years.




                                                       MANDATORY CONDITIONS
I.   You must not co mmit another federal , state or loca l crime.
2.   You must not unlawfu ll y possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
             D    T he above drug testing condi tion is suspended, based on the court's determination that you
                  pose a low risk of future substance ab use. (check if app licable)
4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (ch eck if applicable)
5.    ~ You must cooperate in the co llection of DNA as directed by the probation officer. (check if applicable)
6.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registrati on agency in the location where yo u
           reside, work, are a student, or were convicted of a qualifying offense. (ch eck if applicable)
7.    D    You must partic ipate in an approved program fo r domestic violence. (check if applicable)

Yo u must compl y with the standard conditions that ha ve been adopted by thi s court as well as with any other conditions on the attached
page.
AO 245 B (Rev. 02/18 )   Judgment in a Criminal Case
                         Sheet 3A - Superv ised Release
                                                                                                Judgment- Page _ _. .:.4_ _   or ____c7_ __
DEFENDANT:                     MIKED. SEENEY
CASE NUMBER:                   5: I 8CR5008 l-00 I

                                         STANDARD CONDITIONS OF SUPERVISION
As part of yo ur supervised release, you must comply with the fo llowing standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for yo ur behavio r while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in yo ur conduct and condition.

I.     You must report to the probation office in the federa l judicial district where you are authorized to reside wi thin 72 hours of yo ur
       release from imprisonm ent, unless the probation officer instructs yo u to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and yo u must report to the probation officer as instructed.
3.     You must riot kno wingly leave the federa l judicial district where yo u are authorized to reside without first getting pem1ission from
       the court or the probation officer.
4.     You must answer truthfull y the questions as ked by your probation officer.
5.     You must live at a place approved by the probation offi cer. If yo u plan to change where yo u live or anything about yo ur living
       arrangements (such as the people yo u live with) , yo u must notify the probation officer at least l O days before the change. If
       notifying the probation officer in advance is not poss ible due to unanticipated circumstances, yo u must notify the probation offi cer
       within 72 hours of beco ming aware of a change or expected change.
6.     You must allow the probation officer to visit yo u at any time at yo ur home or elsewhere, and you must permit the probation offi cer
       to take any items prohibited by the conditions of yo ur supervision that he or she observes in plain view.
7.     You must wo rk full time (at least 30 hours per week) at a lawfu l type of employment, unless the probation officer excuses you from
       doing so. If yo u do not have full-time employment yo u must try to find full-time employment, unless the probation officer excuses
       yo u from doing so . If you plan to change where you work or anything about your wo rk (such as yo ur position or yo ur job
       responsibilities), yo u must notify the probation officer at least IO days before the change. If notifying the probation officer at least
       10 days in advance is not poss ible due to unanticipated circumstances, yo u must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone yo u know is engaged in criminal activity. If yo u know someone has been
       convicted of a fe lony, yo u must not knowing ly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If yo u are arrested or questioned by a law enforcement offi cer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i. e. , anything that
       was designed, or was modified for, the specific purpose of causing bodil y injury or death to another person such as nunchakus or
       tasers).
l l.   You must not act or make an y agreement with a law enfo rcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
l 2.   [f the probation officer determines that yo u pose a risk to another person (including an organization), the probation officer may
       require yo u to notify the person about the risk and you must compl y with that instruction. The probation officer may contact the
       person and confinn that yo u have notified the person about the risk.
l 3.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions spec ified by the court and has provided me with a written copy of this
j udgment containing these conditions. For further information regarding these conditions, see Ove1Tie1r of Probation and Supervised
Release Co nditions, ava ilable at: www.uscourts.gov.


Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B(Rev. 02/ 18)   Judgment in a Crim inal Case
                       Sheet 3D - Supervi sed Release
                                                                                           Judgment- Page   5     of       7
DEFENDANT:                MIKE D. SEENEY
CASE NUMBER:              5: l 8CR5008 l -00 1

                                         SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit to inpatient or outpatient substance abuse testing, eval uation, counse ling, and/or treatment, as
may be deemed necessary and as directed by the U.S. Probation Office.

2. The defendant shall submit to inpatient or outpatient mental health testing, eva luation, counseling, and/or treatment, as
may be deemed necessary and as directed by the U.S . Probation Office.

3. The defendant shall submit his person, residence, place of employment and vehicle to a search to be conducted by the U.S.
Probation Office at a reasonab le time and in a reasonable manner based upon any reasonable suspicion that evidence of any
violation of a condition of supervised release might thereby be disclosed.

4. If the defendant does not comp lete his GED while incarcerated, he shall enroll in adult education classes and obtain his
GED prior to tennination from supervised release.
AO 245 B (Rev. 02/ 18)   Judgment in a Crimina l Case
                         Sheet 5 - C1imina l Monetary Pena lties
                                                                                                                     Judgment -   Page -    ~6 _ _   of      7
DEFENDANT:                          MCKE D. SEENEY
CASE NUMBER:                        5: l 8CR50081-00 I
                                                   CRIMINAL MONETARY PENALTIES
     The defendant must pay the tota l criminal mo netary penalties under the schedule of payments·on Sheet 6.


                         Assessment                   JVT A Assessment*                       Fine                          Restitution
TOTALS             $     100.00                   $ -0-                                    $ -0-                         $ -0-



D T he detem1ination of restitution is deferred _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be ente red
until after suc h determination.

D     The defendant must make restituti on (including communi ty resti tution) to the fo llowing payees in the amount listed below.

     If the defendant makes a partial payment, each payee sha ll receive an approximately proportioned payment, unless specified otherwise in
     the prio rity order or percentage payment co lumn below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United Sta tes is paid .

Name of Pavee                                   Total Loss""~                               Restitution Ordered                            Priority or Percentage




TOTALS                                 $                                               $
                                           - - - - -- -- - -                               ----------

D     Restituti on amount ordered pursuant to plea agreement $


D     The defendant must pay interest on restitutio n and a fin e of more than $2 ,500, unless the restitution o r fin e is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C . § 361 2( t) . A ll of the payment options on S heet 6 may be subj ec t
      to penalties fo r delinquency and default, pursua nt to 18 U .S.C. § 36 l 2(g).


D     T he court determined that the defendant does not have the ability to pay interest and it is ordered that:

      •      the interest requirement is wa ived fo r              D       fin e   D       restitution .

      •      the interest requirement for            D     fin e       D     restitution is modified as fo llows :


*    Justice fo r Victims of Traffi cking Ac t of 20 15, Pub . L. No. 114-22.
**   F indings for the total amount of losses are required under Chapters I 09A, 11 0, 11 0A, and 11 3A of T itle 18 fo r offenses committed on
     or after September 13, 1994, but before Apri l 23 , 1996.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                       Judgment -   Page     7     of         7
DEFENDANT:                 MIKED. SEENEY
CASE NUMBER:               5: 18CR50081-001


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant ' s ability to pay, pay ment of the total criminal monetary penalties is due as fo ll ows:

A     ~    Lump sum payment of$            100 .00            due immediately, balance due


           •    not later than                                    , or
           ~    in acco rdance with    •      C      •   D,   •   E, or     ~ F below; or

B     •    Payment to begin immediately (may be combined with             • c,      D D, or      D F below) ; or
C     D    Payment in equal       _ _ _ _ _ (e.g.. weekly. mon1hly. quar1erM installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g.. monlhs or years), to commence _ _ _ _ _ (e.g. . 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal   _ _ _ _ _ (e.g.. weekly. 1110111/,ly. quar1erly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g.. mo111hs or years), to commence
                                                             _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
           tem1 of supervision; or

E     D    Payment during the term of supervised release wi ll commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ab ility to pay at that tim e; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:
           If not paid immediate ly, any unpa id financia l penalty shall be paid by the defendant during his term of imprisonment at a rate of
           up to 50% of the defenda nt 's available fund s, in accordance with the Inmate Financial Responsibility Program. During residential
           reentry placement, payments wi 11 be I 0% of the defendant' s gross monthly income. The payment of any remaining bal ance shall
           become a condition o f superv ised release and shall be paid in monthly installments of $5.00 with the entire balance to be paid in
           full no later than one month prior to the end of the period of supervised release.

Unless the court has expressly ordered otherwise, if thi s judgment imposes imprisonment, payment of cri minal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pri son s'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall rece ive credit for all payments previously made toward any criminal monetary penalties imposed .




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Severa l Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution .

D     The defendant shall pay the fo llowing court cost(s):

D     The defendant shall forfeit the defendant's interest in the fo llowing property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal , (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assess ment, (8) penalties, and (9) costs, including cost of prosec ution and court costs.
